DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 05/24/2019 and 11/09/2020, have been considered.

Drawings
The drawings filed on 05/24/2019 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 1-11 include text, figures, and numerals that appear pixelated and/or are otherwise not clear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claim 2 is objected to because of the following informalities:
Regarding claim 2, the claim is currently presented as the first instance of claim 12 in the listing of claims.  However, this appears to be a typographical relating to designating the claim as “Original,” in the Preliminary Amendment, filed 05/24/2019, as the claim was correctly numbered previously.  Applicant is requested to amend the numbering of claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A determining device comprising: a deriving circuit that derives, from a predetermined output value, a degree value representing a degree of a time change of the output value; a determining circuit that derives a third determination result regarding a first output value being the output value from a first determination result regarding a magnitude of the first output value relating to a first time associated with a time when the first output value is output, a second determination result regarding a magnitude of a first degree value being the degree value which the deriving circuit derives from the output value relating to each of a plurality of times including the first time; and an output circuit that outputs the third determination result.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claims 18 and 19.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim, claim 1, is considered to be in a statutory category (machine {device}).  Similarly, claim 18, is considered to be in a statutory category (process {method}).  Likewise, claim 19, is considered to be in a statutory category (manufacture {computer program product}). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
derives a third determination result…” and “a second determination result regarding a magnitude of a first degree value…” are treated by the Examiner as belonging to mathematical concepts grouping.  The step of “derives…a degree value representing a degree of a time change…” is treated as belonging to the mental process grouping. 
Similar limitations comprise the abstract ideas of Claims 18 and 19.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a determining device comprising: a deriving circuit, a predetermined output value, a degree value {data}, a degree of a time change of the output value {data}, a determining circuit, a first output value {data}, a first determination result {data}, a first time {data}, a time {data}, a second determination result {data}, a magnitude of a first degree value {data}, a plurality of times {data}, and an output circuit;
In Claim 18: a predetermined output value, a degree value {data}, a degree of a time change of the output value {data}, a determining circuit, a first output value {data}, a first determination result {data}, a first time {data}, a time {data}, a data}, a magnitude of a first degree value {data}, and a plurality of times {data}; and
In Claim 19: a recorded medium, a determining program, a computer, a predetermined output value, a degree value {data}, a degree of a time change of the output value {data}, a determining circuit, a first output value {data}, a first determination result {data}, a first time {data}, a time {data}, a second determination result {data}, a magnitude of a first degree value {data}, a plurality of times {data}.
The above additional elements/steps in the claim(s) are not meaningful limitations and only generally link the use of the judicial exception to a particular technological environment or field of use such as improving determining the presence or absence of an abnormality indicated by an output value.  The step of “an output circuit that outputs the third determination result…” comprises generic/conventional data output activities and only adds an insignificant post-solution activity to the judicial exception, where improving determining the presence or absence of an abnormality indicated by an output value comprises both generic hardware and generic software components which are only generally recited.  
The recited system and method are generic computer elements that are not meaningful limitations because they are generally recited and are not qualified as particular machines.  In this invention, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools” (Electric Power Group).
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  
Next, under the Step 2B, Prong Two, we consider whether the claims are an inventive concept or amount to significantly more than the judicial exception.  In this step, we evaluate whether the claim recites additional elements to determine whether they amount to an inventive concept which requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.
The above claims comprise the following additional elements:
In Claim 1: a determining device comprising: a deriving circuit, a predetermined output value, a degree value {data}, a degree of a time change of the output value {data}, a determining circuit, a first output value {data}, a first determination result {data}, a first time {data}, a time {data}, a second determination result {data}, a magnitude of a first degree value {data}, a plurality of times {data}, and an output circuit;
In Claim 18: a predetermined output value, a degree value {data}, a degree of a time change of the output value {data}, a determining circuit, a first output value {data}, a first determination result {data}, a first time {data}, a time {data}, a second determination result {data}, a magnitude of a first degree value {data}, and a plurality of times {data}; and
In Claim 19: a recorded medium, a determining program, a computer, a predetermined output value, a degree value {data}, a degree of a time change of the output value {data}, a determining circuit, a first output value {data}, a first data}, a first time {data}, a time {data}, a second determination result {data}, a magnitude of a first degree value {data}, a plurality of times {data}.
Claim 1, as well as claims 18-19, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The elements recited in the claim(s) comprise generic/conventional data gathering and data processing and computer/computing components, as taught by the prior art of record, Japanese Patent Publication JP 2005308104 A (A USPTO Global Dossier machine translation, generated 04/26/2021, is provided with this Action), to Ohori, and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  The limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Claim 1, as well as claims 18-19, as a whole does/do not confine the claim to a particular useful application, and does/do not amount to significantly more than the abstract idea itself.  Therefore, claim 1, as well as claims 18-19, is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

With regards to the dependent claims, claims 2-17 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohori (Japanese Patent Publication JP 2005308104 A – A USPTO Global Dossier machine translation, generated 04/26/2021, is provided with this Action); in view of Daidoji (Japanese Patent Publication JP 2015036066 A – A USPTO Global Dossier machine translation, generated 04/26/2021, is provided with this Action).
Regarding claim 1, Ohori teaches a determining device (Ohori: Abstract [“…a control device…”]) comprising:
a deriving circuit that derives, from a predetermined output value, a degree value representing a degree of a time change of the output value (Ohori: FIGS. 2-4; ¶12 [“…output signal of the rotational speed sensor based on the amount of change per preset time, the detected level of noise is compared with a preset threshold value…”]); 

However, Ohori is silent as to explicitly teaching an output circuit that outputs the third determination result.
Daidoji discloses an output circuit that outputs the third determination result (Daidoji: FIGS. 5, 8; ¶41 [“…the failure determination unit 7 outputs a failure determination signal for stopping the light source 21 to the light source control unit 23…Further, the failure determination signal is also output to the image display unit 4.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing an output circuit that outputs the third determination result, disclosed by Daidoji into Ohori, with the motivation and expected benefit of improving determining the presence or absence of an abnormality indicated by an output value.  This method for improving Ohori was within the ordinary ability of one of ordinary skill in the art based on the teachings of Daidoji.  Therefore, it would have been obvious to one or 
Regarding claims 18-19, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Ohori, in view of Daidoji, teach all the limitations of the parent claim 1 as shown above.  Ohori further discloses the first determination result is a determination result for a magnitude of the first output value with respect to a first threshold value (Ohori: FIGS. 1-3; ¶31-33 [“The output characteristic (b) exceeds a 1 threshold value Rsh 1 that defines a ********, and performs the fail-safe control of the fail-safe control. Although the output characteristic (c) exceeds a 2 threshold value Rsh 2 which defines an NG zone which is a failure region …”] {See above.}).

Regarding claim 3, Ohori, in view of Daidoji, teach all the limitations of the parent claim 2 as shown above.  Ohori further discloses the second determination result is a determination result for a magnitude of the first degree value with respect to a second threshold value (Ohori: FIGS. 1-3; ¶31-33 [“The output characteristic (b) exceeds a 1 threshold value Rsh 1 that defines a ********, and performs the fail-safe control of the fail-safe control. Although the output characteristic (c) exceeds a 2 threshold value Rsh 2 which defines an NG zone which is a failure region…”] {See above.}).

Regarding claim 4, Ohori, in view of Daidoji, teach all the limitations of the parent claim 3 as shown above.  Ohori further discloses the second threshold value is zero (Ohori: FIG. 4; {The Examiner notes that while Ohori doesn’t explicitly recite a second threshold value of zero, setting the second threshold to a value of zero is matter of obvious design choice and would not involve patentable invention as Ohori (Ohori: ¶13) discloses a setting first and second threshold values in advance, where the second threshold value is equal to or smaller than the first threshold value.}).

Regarding claim 5, Ohori, in view of Daidoji, teach all the limitations of the parent claim 3 as shown above.  Ohori discloses the determining circuit that derives a third determination result regarding a first output value being the output value from a first determination result regarding a magnitude of the first output value relating to a first time associated with a time when the first output value is output, and a second determination result regarding a magnitude of a first degree value being the degree value which the deriving circuit derives from the output value relating to each of a plurality of times including the first time (Ohori: FIGS. 2-4; ¶33-35 {See above.}).  However, Ohori, in view of Daidoji, is silent as to explicitly teaching a fourth determination result regarding a second output value being the output value relating to a second time after an elapse of a predetermined time from the time, and a fifth determination result regarding a second degree value being the degree value which the deriving circuit derives from the output value including the second output value relating to the second time, in addition to the first determination result and the second determination result.  However, MPEP 2144.04 (VI)(B) “Duplication of Parts,” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held 

Regarding claim 6, Ohori, in view of Daidoji, teach all the limitations of the parent claim 5 as shown above.  Ohori discloses the second determination result is a determination result for a magnitude of the first degree value with respect to a second threshold value (Ohori: FIGS. 1-3; ¶31-33 {See above.}).  However, Ohori, in view of Daidoji, is silent as to explicitly teaching the fourth determination result is a determination result for a magnitude of the second output value with respect to a third threshold value.  However, MPEP 2144.04 (VI)(B) “Duplication of Parts,” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  The fourth determination result is a determination result for a magnitude of the second output value with respect to a third threshold value, as recited in claim 6 do not produce a new and/or unexpected result.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ohori and Daidoji to obtain the invention as specified in claim 6.

claim 7, Ohori, in view of Daidoji, teach all the limitations of the parent claim 5 as shown above.  Ohori discloses the second determination result is a determination result for a magnitude of the first degree value with respect to a second threshold value (Ohori: FIGS. 1-3; ¶31-33 {See above.}).  However, Ohori, in view of Daidoji, is silent as to explicitly teaching the fifth determination result is a determination result for a magnitude of the second degree value with respect to a fourth threshold value.  However, MPEP 2144.04 (VI)(B) “Duplication of Parts,” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  The fifth determination result is a determination result for a magnitude of the second degree value with respect to a fourth threshold value, as recited in claim 7 do not produce a new and/or unexpected result.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ohori and Daidoji to obtain the invention as specified in claim 7.

Regarding claim 8, Ohori, in view of Daidoji, teach all the limitations of the parent claim 6 as shown above.  Ohori further discloses the first threshold value and the third threshold value are equal to each other (Ohori: FIG. 4; ¶13, ¶40-43 [“In the 2 aspect of the present invention, when the level of noise exceeds a 1 threshold value set in advance and is equal to or less than a 1 threshold value that is larger than a 2 threshold value set in advance and is equal to or smaller than a first threshold value…”] {See above.}).  

Regarding claim 9, Ohori, in view of Daidoji, teach all the limitations of the parent claim 7 as shown above.  Ohori further discloses the first threshold value and the third threshold value are equal to each other (Ohori: FIG. 4; ¶13, ¶40-43 [“In the 2 aspect of the present invention, See above.}).  However, Ohori, in view of Daidoji, is silent as to explicitly teaching the second threshold value and the fourth threshold value are equal to each other.  However, MPEP 2144.04 (VI)(B) “Duplication of Parts,” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  The second threshold value and the fourth threshold value are equal to each other, as recited in claim 9 do not produce a new and/or unexpected result.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ohori and Daidoji to obtain the invention as specified in claim 9.

Regarding claim 10, Ohori, in view of Daidoji, teach all the limitations of the parent claim 7 as shown above.  Ohori further discloses the second threshold value is zero (Ohori: FIGS. 2-4; ¶13, ¶40-43 {See above.}).  However, Ohori, in view of Daidoji, is silent as to explicitly teaching the second threshold value and the fourth threshold value is zero.  However, MPEP 2144.04 (VI)(B) “Duplication of Parts,” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  The fourth threshold value is zero, as recited in claim 10 do not produce a new and/or unexpected result.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ohori and Daidoji to obtain the invention as specified in claim 10.

claim 11, Ohori, in view of Daidoji, teach all the limitations of the parent claim 1 as shown above.  Ohori further discloses the degree value is an inclination of a curve representing the time change (Ohori: FIG. 2; ¶13, ¶31-33 {See above.}). 

Regarding claim 12, Ohori, in view of Daidoji, teach all the limitations of the parent claim 1 as shown above.  Ohori further discloses the degree value is an inclination of a curve representing the time change (Ohori: FIG. 2; ¶13, ¶31-33 [“…is affected by the noise is provided. These control areas can be divided according to the magnitude of noise (noise level = variation of output signal), and an example thereof is shown in FIG. 2.”]). 

Regarding claim 13, Ohori, in view of Daidoji, teach all the limitations of the parent claim 1 as shown above.  Ohori further discloses the third determination result is about presence or absence of an abnormality for the output (Ohori: FIGS. 2, 5; ¶13, ¶43-44 [“…the 2 threshold value Rsh 2 is a noise level that can determine a failure without erroneous detection, and is set beforehand through an experiment or the like as a threshold value for reliably determining an abnormality of the rotation speed sensor by continuously detecting a time threshold value Tsh or more which will be described later..”]). 

Regarding claim 14, Ohori, in view of Daidoji, teach all the limitations of the parent claim 5 as shown above.  Ohori discloses the determining circuit that derives a third determination result regarding a first output value being the output value from a first determination result regarding a magnitude of the first output value relating to a first time associated with a time when the first output value is output, and a second determination result See above.}).  However, Ohori, in view of Daidoji, is silent as to explicitly teaching a fifth determination result is derived from a sixth determination result derived from the first determination result and the second determination result, and a seventh determination result derived from the third determination result and the fourth determination result.  However, MPEP 2144.04 (VI)(B) “Duplication of Parts,” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  The fifth determination result is derived from a sixth determination result derived from the first determination result and the second determination result, and a seventh determination result derived from the third determination result and the fourth determination result, as recited in claim 14 do not produce a new and/or unexpected result.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ohori and Daidoji to obtain the invention as specified in claim 14.

Regarding claim 15, Ohori, in view of Daidoji, teach all the limitations of the parent claim 14 as shown above.  Ohori further discloses the third determination result is about presence or absence of an abnormality for the output (Ohori: FIGS. 2, 5; ¶13, ¶43-44 [“…the 2 threshold value Rsh 2 is a noise level that can determine a failure without erroneous detection, and is set beforehand through an experiment or the like as a threshold value for reliably determining an abnormality of the rotation speed sensor by continuously detecting a time threshold value Tsh or more which will be described later..”]). However, Ohori, in view of Daidoji, is silent as to In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Both of the sixth determination result and the seventh determination result suggest presence or absence of a possibility of an abnormality of the output, as recited in claim 15 do not produce a new and/or unexpected result.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ohori and Daidoji to obtain the invention as specified in claim 15.

Regarding claim 16, Ohori, in view of Daidoji, teach all the limitations of the parent claim 14 as shown above.  Ohori further discloses the third determination result is about presence or absence of an abnormality for the output (Ohori: FIGS. 2, 5; ¶13, ¶43-44 [“…the 2 threshold value Rsh 2 is a noise level that can determine a failure without erroneous detection, and is set beforehand through an experiment or the like as a threshold value for reliably determining an abnormality of the rotation speed sensor by continuously detecting a time threshold value Tsh or more which will be described later..”]). However, Ohori, in view of Daidoji, is silent as to explicitly teaching when both of the sixth determination result and the seventh determination result suggest a possibility of an abnormality of the output, the fifth determination result represents an abnormality of the output.  However, MPEP 2144.04 (VI)(B) “Duplication of Parts,” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  The when both of the sixth determination result and the seventh determination result 

Regarding claim 17, Ohori, in view of Daidoji, teach all the limitations of the parent claim 14 as shown above.  Ohori further discloses a processing device that performs predetermined processing (Ohori: FIG. 1; ¶19 [“…responds to an instruction from the CVT control unit 1.”]). However, Ohori, in view of Daidoji, is silent as to explicitly teaching the fifth determination result.  However, MPEP 2144.04 (VI)(B) “Duplication of Parts,” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  The when both of the sixth determination result and the seventh determination result suggest a possibility of an abnormality of the output, the fifth determination result represents an abnormality of the output, as recited in claim 17 do not produce a new and/or unexpected result.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ohori and Daidoji to obtain the invention as specified in claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 6,200,021 B1, to Mitsutani et al., is directed to an abnormality detector apparatus for an engine water-cooling apparatus has an electronic control unit (ECU) for .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864